



Aflac Incorporated 2017 Form 10-K [afl12311710k.htm]
EXHIBIT 10.42




FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT, made and entered into as of the 30th day of November,
2017, by and between AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS (Aflac),
a Nebraska corporation (hereinafter referred to as “Corporation”); AFLAC
INCORPORATED, a Georgia corporation (hereinafter referred to as “Parent”); and
ERIC M. KIRSCH (hereinafter referred to as “Employee”);


W I T N E S S E T H T H A T:


WHEREAS, Employee and Corporation entered into an Amended and Restated
Employment Agreement, dated December 1, 2015, and effective January 1, 2016 (the
“Employment Agreement”);


WHEREAS, under the Employment Agreement, Employee serves as an employee and
Executive Vice President, Global Chief Investment Officer of Corporation, with
the duties to provide services in said capacity to Corporation, its subsidiaries
and affiliates;


WHEREAS, as part of a reorganization of the asset management business of
Corporation, Corporation and Parent desire that, as of January 1, 2018 (the
“Effective Date”), (i) Employee’s employment be transferred from Corporation to
Parent; (ii) the Employment Agreement be transferred by Corporation to Parent,
such that Parent shall be substituted as the employer and corporate party under
the Employment Agreement; and (iii) Employee shall become Executive Vice
President, Global Chief Investment Officer of Parent;


WHEREAS, the Compensation Committee of the Board of Directors of Parent has
approved said transfer and all said changes; and


WHEREAS, Employee desires that his employment be so transferred;


NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:


1.
Employee’s employment shall be transferred to Parent.



2.
For all purposes under the Employment Agreement, Parent shall be substituted for
Corporation, and the use of “Corporation” in all places under the Employment
Agreement shall refer to Parent.


























--------------------------------------------------------------------------------







3.
Employee shall be an employee of Parent with the title and duties of Executive
Vice President, Global Chief Investment Officer of Parent. For clarity and
consistent with the terms of the Employment Agreement as amended hereby,
Employee’s duties as an employee of Parent will include providing executive
management services to Parent and its subsidiaries and affiliates.



4.
This Amendment and all changes made herein shall be effective as of the
Effective Date.



5.
Except as specified herein, the Employment Agreement shall remain in full force
and effect.



IN WITNESS WHEREOF, Corporation and Parent have hereunto caused their names to
be signed and their seals to be affixed by their duly authorized officers, and
Employee has hereunto set his hand and seal, all being done in duplicate
originals, with one original being delivered to each party as of the 30th day of
November, 2017.


                            
AMERICAN FAMILY LIFE ASSURANCE
COMPANY OF COLUMBUS (Aflac)
 
 
 
BY:
/s/ Daniel P. Amos
 
 
DANIEL P. AMOS
 
 
Chairman and Executive Officer
 
 
 
ATTEST:
/s/ J. Matthew Loudermilk
 
J. MATTHEW LOUDERMILK
 
Vice President, Corporate Secretary
 
 
 
 
 
 
AFLAC INCORPORATED
 
 
 
BY:
/s/ Daniel P. Amos
 
 
DANIEL P. AMOS
 
 
Chairman and Executive Officer
 
 
 
ATTEST:
/s/ J. Matthew Loudermilk
 
J. MATTHEW LOUDERMILK
 
Vice President, Corporate Secretary
 
 
 
 
/s/ Eric M. Kirsch
 
 
ERIC M. KIRSCH
 
Employee
 
 
 






                        
        





